
	
		II
		Calendar No. 605
		111th CONGRESS
		2d Session
		S. 3396
		[Report No. 111–319]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2010
			Mr. Bingaman (for
			 himself, Mr. Pryor,
			 Mrs. Lincoln, Mr. Brown of Massachusetts, and
			 Mr. Bayh) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with amendments and an amendment to the title
			Omit the parts struck through and insert the parts
			 printed in italic
		
		A BILL
		To amend the Energy Policy and Conservation
		  Act to establish within the Department of Energy a Supply Star program to
		  identify and promote practices, companies, and products that use highly
		  efficient supply chains in a manner that conserves energy, water, and other
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 Supply Star Act of
			 2010.
		2.Supply StarThe Energy Policy and Conservation Act is
			 amended by inserting after section 324A (42 U.S.C. 6294a) the following:
			
				324B.Supply Star Program
					(a)In generalThere is established within the Department
				of Energy a Supply Star program to identify and promote practices,
				recognize
				companies, and, as appropriate, recognize products that use
				highly efficient supply chains in a manner that conserves energy, water, and
				other resources.
					(b)CoordinationIn carrying out the program described in
				subsection (a), the Secretary shall—
						(1)consult with other appropriate agencies;
				and
						(2)coordinate efforts with the Energy Star
				program established under section 324A.
						(c)DutiesIn carrying out the Supply Star program
				described in subsection (a), the Secretary shall—
						(1)promote practices,
				recognize
				companies, and, as appropriate, recognize products that comply
				with the Supply Star program as the preferred practices, companies, and
				products in the marketplace for maximizing supply chain efficiency;
						(2)work to enhance industry and public
				awareness of the Supply Star program;
						(3)collect and disseminate data on supply
				chain energy resource consumption;
						(4)develop and disseminate metrics, processes,
				and analytical tools (including software) for evaluating supply chain energy
				resource use;
						(5)develop guidance at the sector level for
				improving supply chain efficiency;
						(6)work with domestic and international
				organizations to harmonize approaches to analyzing supply chain efficiency,
				including the development of a consistent set of tools, templates, calculators,
				and databases; and
						(7)work with industry, including small
				businesses, to improve supply chain efficiency through activities that
				include—
							(A)developing and sharing best practices;
				and
							(B)providing opportunities to benchmark supply
				chain efficiency.
							(d)EvaluationIn any evaluation of supply chain
				efficiency carried out
				by the Secretary, the
				Secretary shall consider energy and
				resourcecarried out by the Secretary with respect to a
				specific product, the Secretary shall consider energy consumption and
				resource use throughout the entire lifecycle of a product,
				including production, transport, packaging, use, and disposal.
					(e)Grants and Incentives
						(1)In generalThe Secretary may award grants or other
				forms of incentives on a competitive basis to eligible entities, as determined
				by the Secretary, for the purposes of—
							(A)studying supply chain energy resource
				efficiency; and
							(B)demonstrating and achieving reductions in
				the energy resource consumption of commercial products through changes and
				improvements to the production supply and distribution chain of the
				products.
							(2)Use of informationAny information or data generated as a
				result of the grants or incentives described in paragraph (1) shall be used to
				inform the development of the Supply Star Program.
						(f)TrainingThe Secretary shall use funds to support
				professional training programs to develop and communicate methods, practices,
				and tools for improving supply chain efficiency.
					(g)Effect of impact on
				climate changeFor purposes of this section, the impact on
				climate change shall not be a factor in determining supply chain
				efficiency.
					(h)Effect of outsourcing
				of American jobsFor purposes of this section, the outsourcing of
				American jobs in the production of a product shall not count as a positive
				factor in determining supply chain efficiency.
					(g)(i)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary.
					.
		Amend the title so as to
	 read: A bill to amend the Energy Policy and Conservation Act to
	 establish within the Department of Energy a Supply Star program to identify and
	 promote practices, recognize companies, and recognize products that use highly
	 efficient supply chains in a manner that conserves energy, water, and other
	 resources..
	
		September 27, 2010
		Reported with amendments and an amendment to the
		  title
	
